PER CURIAM.
Appellant, Dave Hughes, was convicted in the Floyd Circuit Court of the offense of unlawful possession of alcoholic beverages for purpose of sale in dry territory, KRS 242.230, and a jury fixed his punishment at a fine of $100 and 30 days in jail. He has moved this court to grant him an appeal, and urges reversal of the judgment upon the following grounds: (1) The Circuit Court did not have jurisdiction because at the time of his indictment in January, 1956, the same charge was pending against him in a Floyd County Justice of the Peace Court, and had been pending since August, 1955, and there was no proper showing that the charge had been dismissed; and (2) evidence obtained by officers in a search of his home should have been excluded because both the search warrant and affidavit upon which it was issued had been destroyed in a fire and their contents were not sufficiently established by parol testimony.
There is no merit to either of these contentions. See Carroll v. Commonwealth, Ky., 294 S.W.2d 938, a case similar in facts in which both of these contentions are discussed. However, the present case differs from that one because here the contents of the search warrant and affidavit upon which it was issued were fully established by parol evidence.
The judgment is affirmed.